Citation Nr: 1533988	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to restoration of special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a brain disorder, claimed as Alzheimer's disease, dementia, chronic brain syndrome, and traumatic brain injury,        has been raised by a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for discontinuing the Veteran's award of special monthly compensation based on the need for regular   aid and attendance, to include providing proper notification of the proposal to reduce or discontinue the disability rating, and giving the Veteran the opportunity  to submit evidence and have a hearing. 

2.  The award of special monthly compensation based on the need for regular aid and attendance was clearly and unmistakably erroneous, and the most probative and persuasive medical evidence shows that service-connected disabilities, alone, do not render the Veteran in need of regular aid and attendant; thus, the discontinuance was proper.



CONCLUSION OF LAW

The criteria for restoration of special monthly compensation based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

Initially, the regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i), as will be discussed in further detail below.  Therefore, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to the appeal for restoration.

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA and aid and attendance examination reports.  Furthermore, inasmuch as neither the Veteran nor his representative has asserted that the Veteran's service-connected disabilities alone render the Veteran in need of regular aid and attendance, the Board finds that remand is not necessary for a new examination.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

Turning to the propriety of the rating reduction, the Board first finds that the procedural requirements for the reduction in rating (or discontinuance of special monthly compensation based on the need for regular aid and attendance) have been met.  In July 2010, the RO prepared a rating decision which proposed to discontinue the award of special monthly compensation based on the need for regular aid and attendance.  The Veteran and his representative were provided a copy of the notice letter and a copy of the rating decision proposing the reduction.  In the notice letter, the Veteran was informed of his option for a personal hearing and that he would be afforded 60 days in which to submit additional evidence.  He did not elect to have a hearing, though he did submit additional evidence.  In October 2010, the RO issued a rating decision wherein the Veteran's award of special monthly compensation based on the need for regular aid and attendance was discontinued, effective January 1, 2011.  The 60 day period expired before the assignment of the effective date of the reduction.  In light of the above, the notice and due process requirements of 38 C.F.R. § 3.105(e) have been completed. 

Turning now to whether the reduction was proper, the Board notes that at the time the reduction became effective on January 1, 2011, the award of special monthly compensation based on the need for regular aid and attendance had been in effect since March 4, 2009, a period of less than 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  

In any event, the basis for the discontinuance of special monthly compensation   was error in granting that benefit, not improvement in the Veteran's condition.  Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a). 

Special monthly compensation is payable at the aid and attendance rate when,      the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  See 38 C.F.R. §§ 3.350(b), 3.352(a).  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).

Importantly, in order for a veteran to prevail in his claim for aid and attendance,   the evidence must show that it is a service-connected disability that has resulted     in his being in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); see also Prejean v. West, 13 Vet. App. 444 (2000).

Here, the Veteran filed a claim for aid and attendance in March 2009, at which time he was service connected for status post radical prostatectomy, bilateral tinnitus, hearing loss, and cholecystectomy.  The Veteran was not service-connected for diabetes mellitus until June 26, 2009.
 
However, the grant of his claim was predicated upon a February 2009 examination which documented worsening memory, difficulty manipulating fine movements, incontinence, and a questionable notation of impairment of the lower extremities.  In particular, the noted effects on the Veteran's ability to function beyond home included memory problems, getting lost, "some incontinence," being instructed     on what were previously normal activities of daily living, and a rapid decline in function and memory.  The Veteran was noted to be able to feed and dress himself, and walk without the assistance of another person.  However, the examiner noted that he "must be accompanied if leaving home.  Unable to find destination."         No assistive devices were required.  No diagnosis was made, though the word "memory" was written initially in the diagnosis section, and then a line was drawn through it.

Aside from incontinence, none of the foregoing symptoms or complaints is related to any service-connected disability.  Indeed, even the contemporaneous treatment notes do not support that, at the time of the grant, the Veteran was in need of regular aid and attendance due to any service-connected disability.  In July 2008, the Veteran complained of worsening memory problems, and on review of systems denied genitourinary problems and nocturia.  He also reported exercise to include farm work, and was not noted to be accompanied to his appointment by any individual.  No diagnosis or complaints related to service-connected disability     was made.  In a separate July 2008 treatment note, he ambulated in unassisted.  In February 2009, he again reported memory problems, stating he had lost his ability to drive places, gets lost, and forgets names and how to get places.  He was noted to walk unassisted.  He again denied urinary problems and nocturia.  He reported that he exercises mildly and reported continued farm work, though now he reported that he "must be directed by his wife."  He was diagnosed with dementia, and impaired glucose tolerance, but nothing related to a then-service-connected disability.  Then, during VA treatment in August 2009, after which service connection for diabetes mellitus became effective, the Veteran's diabetes mellitus was noted to be well-controlled, he denied and was not found to have any foot problems on examination, and he again denied problems with urination.  He further reported mild exercise and farm work and was noted to walk unassisted.

Notably, in September 2009, the Veteran underwent a diabetes mellitus VA examination during which the Veteran denied significant restriction of activities  due to diabetes mellitus.  The examiner noted diabetes to be very well controlled and that there was no evidence of diabetic complications at that time.  While the Veteran did report very occasional slight tingling and numbness in his ankles and feet, and some pain with prolonged standing, neurologic examination was normal. 

The Veteran was then afforded a May 2010 VA examination to address his need     for aid and attendance.  The Veteran reported leg cramps in his bilateral leg which caused a decrease in motion, and a history of radical prostatectomy with residual incontinence for which he used 3-5 pads a day.  However, he reported that his diabetes mellitus was well-controlled and he denied residuals of his cholecystectomy.  He also reported that he had coffee most mornings with his "buddies," cut the grass, and helped with the dogs.  The examiner noted use of a cane, marked difficulty    with toileting, and some difficulty with dressing and undressing, self-bathing, self-grooming.  However, lower extremity function was normal.  The examiner diagnosed post radical prostatectomy with residual incontinence, status post cholecystectomy without residuals, and diabetes mellitus, mildly uncontrolled on medication.  The examiner determined that, even considering the complaints above, the Veteran's diagnosed service-connected conditions do not require aid and attendance to assist with daily living or to protect the Veteran from the hazards of daily living.  Indeed, even the Veteran's wife reported then that it is his Alzheimer's dementia that requires the need for aid and attendance because the Veteran forgets what he      needs  to do, and she assists him when needed.

Based on the foregoing, in an October 2010 rating decision, the RO discontinued the Veteran's special monthly compensation based on the need for aid and attendance.  Indeed, the preponderance of the evidence shows that the initial grant was erroneous and was not based solely on service-connected disabilities.  None     of the foregoing evidence shows that the Veteran's service-connected disabilities, without regard to nonservice-connected disabilities, rendered the Veteran in need  of regular aid and attendance.  On the contrary, the preponderance of the medical evidence and even statements of the Veteran's wife support that it was nonservice-connected Alzheimer's dementia that rendered the Veteran in need of regular aid and attendance.

The Board is cognizant that in a December 2010 statement, a physician indicated that the Veteran requires the aid and attendance of another person to protect himself from the hazards of daily living due to diabetes, peripheral neuropathy from diabetes, and prostate cancer due to urinary incontinence.  That examiner stated that the Veteran is in bed four hours a day during the daytime and is unable to dress, bathe or go to the bathroom unassisted.  However, that statement is contradicted   by not only the May 2010 VA opinion, which followed a thorough and detailed examination of the Veteran, but also VA treatment notes that show that as of April 2010, the Veteran was "still active in ADLs," and was still farming.  More recent VA treatment notes dated from August to December 2010 also show that the Veteran appeared for appointments and was not always noted to be accompanied by his wife, as he is elsewhere in the record.  Additionally, in June 2011, the Veteran's diabetes was controlled, he denied pain, and his wife reported that the Veteran    was still farming and "able to do ADLs [without] a problem."  In January 2012, diabetes was again noted to be controlled, there were no problems with urination, the Veteran denied diabetes abnormalities and foot problems, and reported that he  is still able to exercise, walk, and take care of farm animals.  The Board also notes that the Veteran is not service-connected for peripheral neuropathy.  In light of the foregoing, the December 2010 statement, which notably contains no rationale, is not considered probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Even considering the periodic notations of peripheral neuropathy in the record, notwithstanding the fact that it is not service connected, any reported neuropathic symptoms appear to be mild to moderate, at worst, and are not shown to cause functional impairment so severe as to render the Veteran in need of regular aid    and attendance.  Instead, even the most recent treatment notes show that it is the Veteran's memory problems, and not any diabetes mellitus (or complication thereof) or prostate condition that affects his ability to perform activities of daily living.  For instance, in March 2013, it was noted that the Veteran's memory has worsened and he "has to be guided on how to dress and where things are located."  Indeed, aside from the unsupported December 2010 statement, there is nothing in the record during the period on appeal to show that the Veteran's service-connected disabilities, alone, render the Veteran in need of aid and attendance.  Again, the Veteran's diabetes is shown to be controlled, and essentially without functional impairment.  Similarly, while incontinence is reported throughout the record, there is nothing to show that it renders the Veteran in need of regular aid and attendance of another person.  The record shows that the Veteran uses pads for incontinence and he routinely denied problems associated with urination during treatment, suggesting little functional impairment.  Moreover, in August 2012, the Veteran (or his wife) reported the Veteran does not have difficulty using the toilet, despite his symptoms.  

Finally, the Board has considered the most recent March 2013 medical statement    in support of the need for aid and attendance.  While urinary incontinence from prostate cancer and diabetes are listed as diagnoses, so are organic brain disorders and Alzheimer's dementia, with a notation that the Veteran's dementia had deteriorated.  Thus, the statement does not consider the Veteran's service-connected disabilities, alone.  As to the specific findings noted, including mental impairment (easily confused about surroundings and people's identifies), the Veteran's refusal to let his wife check his blood sugar, and a shuffle gait leading to an increased risk of falling, none of those are attributed to the Veteran's diabetes or prostate cancer.  Indeed, it was explicitly noted by the examiner that the Veteran's diabetes was controlled according to his A1C.  While the examiner also noted that the Veteran's chronic brain syndrome worsens his diabetes, he is not service-connected for chronic brain syndrome, and again, it was noted that diabetes was controlled.

In sum, it appears from the record that the initial grant of special monthly compensation based on the need for aid and attendance was in error and was        not based on service-connected disabilities.  Even the representative's most recent   brief submitted in June 2015 is centered on the argument that aid and attendance is necessary due to the Veteran's brain disorder, dementia, and/or Alzheimer's, none of which is a service connected disability.  To the extent that the brief raises the issue of entitlement to service connection for those disabilities, the matter has been referred to the AOJ as discussed in the introduction.

In any event, the Board finds that the initial award of special monthly compensation based on the need for aid and attendance was in error, and a May 2010 VA examiner subsequently determined that the need for regular aid and attendance was not due to service-connected disabilities.  That conclusion is supported by the probative medical evidence of record and, to a degree, by statements made by the Veteran's wife and his representative throughout the period on appeal.  Thus, his appeal on this issue must be denied.


ORDER

Restoration of special monthly compensation based on the need for regular aid and attendance is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


